Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 01/07/2022.

Election/Restrictions
	Applicant’s election with traverse in the Reply filed on 01/07/2022 of group I, claims 25-36 is acknowledged.
Upon further consideration, the previous restriction among groups I-II has been withdrawn.  Thus, the restriction groups has been changed: present Group I = claims 25-36, present Group II = claims 37-44.
Applicant has elected in the Reply filed on 01/07/2022 the following species: 
	A. the product with the structure "a type IIs restriction endonuclease recognition site followed by the cleavage site thereof".
	B. the product with the structure "a vector backbone comprising a selectable marker gene, said vector backbone linking the cleavage sites of said recognition sites of items (I) and the following item (III)".
	C. the product with the structure "a further cleavage site of a type IIs restriction endonuclease recognition site followed by the recognition site of said cleavage site".
	D. the product with the structure "an insert between the recognition sites of item (III) and item (I)".

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 25-44 are pending.
37-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 01/07/2022.
Claims 25-36 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 26-33 and 35-36 depend directly or indirectly from claims 25 or 34.

Claim 25 is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "at least 3" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of 
Claims 25 and 34 are vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "of the same endonuclease as the recognition site of item (d)" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claims 25 and 34 are vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "of the same endonuclease as the recognition site of item (a)" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claims 25 and 34 are vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "of number 1 to n-1" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 25-36 are rejected under 35 U.S.C. 102(b) as being anticipated by Engler et al. (2008) PLoS One volume 4 article e3647 pages 1 to 7 cited in the 6/27/2017 IDS (hereinafter referred to as "Engler").
	With regards to claims 25-36, Engler teaches:
	a) as in claims 25-36, a system for producing a nucleic acid construct of interest, said system comprising: a set of n entry DNAs numbered 1 to n, n being an integer of at least 2, preferably at least 3, each of said n entry DNAs comprising in this order: (i) a type IIs restriction endonuclease recognition site followed by the cleavage site thereof; (ii) a sequence portion linking the cleavage site of said recognition site of item (i) with the cleavage site of the recognition site of the following item (iii), and (iii) a cleavage site of a further type IIs restriction endonuclease recognition site followed by the recognition site of said cleavage site; the cleavage sites of the type IIs restriction endonuclease recognition site(s) of item (iii) of entry DNA(s) 1 to n-1 is/are complementary to the cleavage site(s) of the type IIs restriction endonuclease recognition site(s) of item (i) of entry DNA(s) 2 to n, respectively; the cleavage site of the type 
	Thus, Engler anticipates the present claims.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639